543 F.2d 1155
77-1 USTC  P 9109
Tony M. SMITH and Nellie Smith, Plaintiffs-Appellees,v.UNITED STATES of America, Defendant-Appellant.
No. 75-1609.
United States Court of Appeals,Fifth Circuit.
Dec. 13, 1976.

H. M. Ray, U. S. Atty., Oxford, Miss., Scott P. Crampton, Asst. Atty. Gen., Tax Div., U. S. Dept. of Justice, Gilbert E. Andrews, Acting Chief, Appellate Section, William A. Friedlander, Alfred S. Lombardi, Dept. of Justice, Tax Div., Washington, D. C., for defendant-appellant.
B. G. Perry, Southaven, Miss., Ben H. Stone, Gulfport, Miss., Charles E. Marx, Jackson, Miss., for plaintiffs-appellees.
Appeal from the United States District Court for the Northern District of Mississippi.
Before COLEMAN, GODBOLD and HILL, Circuit Judges.
PER CURIAM:


1
Plaintiffs, a Mississippi highway patrolman and wife, sued for a refund of income taxes for 1972.  The government included in income cash payments received by the husband to reimburse him for the cost of meals eaten while on duty.  Plaintiffs claimed the payments were excludible under § 119 of the Internal Revenue Code of 1954.  The district court granted a refund, relying on U. S. v. Barrett, 321 F.2d 911 (C.A.5, 1963).  The government concedes that Barrett controls unless reversed.


2
We affirm on the basis of Barrett.  Accord, U. S. v. Morelan, 356 F.2d 199 (C.A.8, 1966); Keeton v. U. S., 383 F.2d 429 (C.A.10, 1967).  Contra, Wilson v. U. S., 412 F.2d 694 (C.A.1, 1969).


3
AFFIRMED.